Title: From Thomas Jefferson to George Jefferson, 14 January 1798
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Jan. 14. 1798.
          
          I enclose you mr Barnes’s note for 500. Dollars to mr Hopkins to be taken up at ten days sight, as also letters of advice to mr Hopkin’s & mr Boyce both of whom will attend to the note. as I have some paiments to make in Richmond which are already some days in arrear, I can only admit the interval of one post before I must send on draughts on you, as follows.
          
            
              
              D
              
              
            
            
              Colo. John Harvie
               49.28
              }
              at ten days sight
            
            
              John Forbes of Goochland
               23.
            
            
              Peter Derieux of Goochland
               50.
            
            
              James Brown
              217.64
            
            
              Colo. Thos. Bell
              165.
              
              This will be at 3. days’ sight:
            
          
          but the draught will have to go to Charlottesville and cannot be presented to you till the 3d. of February. the 1st. & 4th. draught will be presented probably in […] days after you get this. The 3d. in a few days the 2d. not so soon. I am in hopes the punctuality of mr Barnes’s correspondent will save you from any difficulty.
          Your favors of Dec. 30. & Jan. 4. came to hand in due time. I am Dear Sir
          Your affectionate friend & servt.
          
            Th: Jefferson
          
         